Citation Nr: 1613177	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  13-16 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1962 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The appeal has been certified to the Board by the RO in Little Rock, Arkansas.  

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.  


FINDINGS OF FACT

1.  Prior to July 28, 2015, the Veteran's combined disability evaluation was 70 percent or greater, with at least one service-connected disability evaluated at 40 percent or more, thus meeting the schedular criteria for a TDIU evaluation.

2.  Prior to July 28, 2015, the preponderance of the evidence establishes the Veteran's service-connected disabilities did not render him unable to obtain or secure substantially gainful employment. 

3.  As of July 28, 2015, the Veteran's combined disability evaluation due to his service-connected disabilities is 100 percent.  


CONCLUSIONS OF LAW

1.  Prior to July 28, 2015, the criteria for entitlement to a TDIU were not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2016).

2.  As of July 28, 2015, the issue of entitlement to a TDIU is moot.  38 U.S.C.A. § 1110; 38 C.F.R. § 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

This case was remanded by the Board in April 2015 to obtain additional medical records and to provide the Veteran with a new VA examination.  All appropriate medical records have been secured, and an examination was provided in July 2015.  The evaluation involved a review of the entire claims file and an in-person examination.  The examination report provides an adequate basis for the opinions rendered, and it addresses the specific questions outlined in the Board's remand.  Hence, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran filed his claim for entitlement to a TDIU in September 2009.  His combined disability evaluation has been 100 percent as of July 28, 2015.  

Prior to July 28, 2015

Entitlement to a TDIU requires the presence of impairment so severe that the average person would not be able to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability.  See 38 C.F.R. § 4.16(a)(2).

The Veteran met the schedular criteria for a TDIU throughout the appeal period prior to July 28, 2015.  During this time, his combined disability evaluation was 80 percent until August 2012, when it was increased to 90 percent, as a result of the following service-connected disabilities: coronary artery disease, evaluated at 60 percent, post-operative lumbar laminectomy evaluated at 40 percent, right and left knee total arthroplasty evaluated at 30 percent each, diabetes mellitus evaluated at 20 percent, right and left leg peripheral neuropathy evaluated at 10 percent each, and bilateral pes planus evaluated at 10 percent.  The Veteran was also service-connected for hemorrhoidectomy and a right lower lip biopsy scar, though both were evaluated as noncompensable.   

The remaining inquiry is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of such service-connected disabilities.  Despite the Veteran's eligibility for TDIU benefits, the Board concludes that entitlement to a TDIU is not warranted for this stage of the Veteran's appeal because a preponderance of the evidence is against any finding that his service-connected disabilities prevented him from all forms of gainful employment.

In this regard, an April 2010 VA examiner indicated the Veteran had chronic back pain with occasional flare ups, though none that are incapacitating.  Repetitive use of his back made his pain worse, but did not affect his range of motion.  His back prevented him from engaging in heavy lifting, prolonged walking or standing, running, and other physical activities.  Concerning his knees, he had no pain, but had reduced strength preventing him from going up and down stairs, squatting, kneeling, climbing ladders, running, or walking long distances.  His bilateral pes planus were asymptomatic causing no functional limitations.  Neither his hemorrhoidectomy nor biopsy scar was noted to cause any functional limitations.  

Regarding his employment, the Veteran reportedly told the examiner he retired two-to-three years prior, at age 62, because he "just got tired of his job where it was not rewarding anymore."  The examiner determined that while his service-connected disabilities impacted some of the Veteran's daily life activities, they did not have any effect on his occupation.  

Additional VA medical opinions were secured in February and April 2013.  The February 2013 opinion involved a record review, while the April 2013 opinion included a record review and an in-person examination.  Both were performed by the same VA physician.  

In February 2013, the VA physician determined only the Veteran's back and knee disabilities resulted in functional limitations.  Specifically, the Veteran could not lift, bend, go up and down stairs or ladders, squat, kneel, run, or engage in prolonged walking or standing.  None of the Veteran's other service-connected disabilities affected his employability, and despite his restrictions, he was capable of performing sedentary work.  See February 2013 VA examination.  

During the April 2013 in-person examination, the Veteran conceded that only his back and knees negatively affected his employment.  A thorough examination of the back and knees were performed, and the VA physician repeated the opinions set forth in his February 2013 report: the Veteran, though functionally limited due to his back and knee disabilities, was capable of performing sedentary work.

Finally, because he was granted service connection for additional disabilities during the appeal period, a new VA examination was secured in July 2015.  The examiner determined that the Veteran's scars and his hemorrhoid have no effect on his ability to work.  Likewise, none of his medications limit his employment-related functions in any way. 

On the other hand, the examiner acknowledged several limitations as a result of the Veteran's heart, back, knee, and feet disabilities.  Due to his heart condition, the Veteran is limited to lifting 20 pounds or less, and walking at his own pace.  Due to his back disability, the Veteran is limited to lifting 20 pounds, standing for five minutes, and walking a quarter-mile.  As a result of his bilateral pes planus, he is limited to standing for 10 minutes and walking a quarter-mile.  Due to his knees, he cannot climb ladders, engage in repetitive squatting, walk more than a quarter-mile, or climb more than one flight of stairs at a time.  None of the disabilities result in any sedentary restrictions.  

In conclusion, according to the July 2015 examiner, although the Veteran has several limitations, he is able to perform sedentary work.  

None of the treatment reports of record indicate the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Likewise, none of the treatment reports of record dispute the Veteran is able to perform sedentary work.  Thus, the competent evidence of record demonstrates the Veteran is not entitled to a TDIU.  

The Board acknowledges the Veteran's assertion that he is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  For example, in his June 2013 VA Form 9, he argues he is unable to perform sedentary work due to the effects of taking medications such as Tramadol.  However, while sympathetic to his concerns, the Board finds the opinions obtained in the various VA examinations discussed above to be more probative.  The medical evidence reflects a clinical understanding of the Veteran's physical limitations due to his service-connected disabilities, as well as the impact on work (or lack thereof) due to his medications.  

Furthermore, the Veteran's assertions are not consistent with the other evidence of record.  For example, his former employer cites "voluntary retirement" as the reason he left his office job in February 2006.  See December 2009 request for employment information.  Also, a December 2004 medical progress note mentions his intent to retire in early 2006, yet it does not list any health concerns as a reason.  Finally, as noted above, the Veteran reportedly told the April 2010 VA examiner he retired from his position at VA because it was not rewarding.  The preponderance of the evidence thus demonstrates the Veteran stopped working voluntarily. 

The Board recognizes that, due to several physical limitations, there are some jobs the Veteran is not able to perform.  For example, he was terminated from a job as a lock installer in September 2009 due to his inability to climb ladders and carry equipment.  See September 2009 request for employment information.  However, despite not being able to work as a lock installer, this evidence does not establish it is at least as likely as not the Veteran is unable to secure or follow gainful employment of a sedentary nature.

After considering the totality of the record, the Board finds that a preponderance of the evidence weighs against a finding that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation prior to July 28, 2015.  Therefore, he is not entitled to a TDIU evaluation for this stage of the appeal.  In making its determination, the Board considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable and his claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As of July 28, 2015

Since July 28, 2015, the Veteran's combined disability evaluation has been 100 percent.  When a Veteran has a 100 percent rating under the Schedule for Rating Disabilities, that Veteran is considered totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994).  If VA finds a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001).  Therefore, the issue of entitlement to a TDIU as of July 28, 2015 is moot.

The Board recognizes that, pursuant to Bradley v. Peake, 22 Vet. App. 280 (2008), under some circumstances a schedular 100 evaluation does not necessarily render a claim for a TDIU moot.  A Veteran may be entitled to special monthly compensation benefits, under some circumstances, if he or she first demonstrates that a separate disability supports a TDIU independent of a 100 percent disability rating.  Id. at 294; see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  However, such a scenario is not present here, as none of the Veteran's service-connected disabilities, separately or combined, render him unemployable.  


ORDER

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


